MEMORANDUM **
Aman Rahman and Mita Rahman, husband and wife, and natives and citizens of Bangladesh, petition for review of a Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review factual findings for substantial evidence and review questions of law de novo. Abebe v. Gonzales, 432 F.3d 1037, 1039-40 (9th Cir.2005) (en banc). We grant the petition for review, and remand for further proceedings.
Substantial evidence does not support the BIA’s determination that Aman Rahman failed to provide sufficiently detailed evidence to establish past persecution on account of a protected ground. The BIA acknowledged that some of the incidents about which Rahman testified were on account of a protected ground, and he testified that he was arrested, detained and beaten several times. See Kalubi v. Ashcroft, 364 F.3d 1134, 1137 (9th Cir.2004) (“Testimony must be accepted as true in the absence of an explicit adverse credibility finding.”). For example, he testified that in 1975 he was held for 27 days, beaten several times with a stick, and interrogated about his previous protests against the government. He testified that in 1996 he was held for two months, beaten severely with a gun and baton, and warned not to work against the government. He also testified that in 1996 he was interrogated in a government office and threatened with death if he continued his political activities. See Chand v. INS, 222 F.3d 1066, 1073-74 (9th Cir.2000) (holding that where an applicant’s testimony is sufficiently detailed and “an applicant suffers [physical] harm on more than one occasion ... over a period of years, the harm is severe enough that no reasonable fact-finder could conclude that it did not rise to the level of persecution.”).
Because the evidence compels the conclusion that Aman Rahman established past persecution on account of his political opinion, he is entitled to presumptions of a well-founded fear of future persecution and of eligibility for withholding of removal, and the government bears the burden of rebutting. See 8 C.F.R. §§ 1208.13(b)(1), 1208.16(b)(1). We remand for the agency to give Aman Rah-man the benefit of these presumptions and to redetermine his eligibility for asylum and withholding of removal. See Osorio v. INS, 99 F.3d 928, 932-33 (9th Cir.1996). We also remand for the agency to redetermine Mita Rahman’s eligibility for asylum as a derivative beneficiary of her husband’s application.
Because the BIA did not separately address the requirements for protection under the CAT, we remand for the agency to redetermine Aman Rahman’s eligibility for protection under the CAT. See Kamal*668thas v. INS, 251 F.3d 1279, 1282-84 (9th Cir.2001).
In light of this disposition, we do not reach the remaining contentions.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.